[accelrhammeremploymentag001.jpg]
EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”)
is entered into as of March 6, 2020 (the “Effective Date”), by Accel
Entertainment, Inc., a Delaware corporation (the “Company”), and Ryan Hammer
(“Executive”). WHEREAS, the Company desires to employ Executive as the Company’s
President, Gaming Operations, and Executive desires to serve in such capacity,
pursuant to the terms and conditions set forth in this Agreement. NOW,
THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows: ARTICLE I CERTAIN DEFINITIONS 1.1 “Affiliate” means any corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other organization that, directly or indirectly, controls,
is controlled by, or is under common control with, the Company. For purposes of
the preceding sentence, “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any entity or organization, shall mean the possession, directly or indirectly,
of the power (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of the controlled entity or organization or
(ii) to direct or cause the direction of the management and policies of the
controlled entity or organization, whether through the ownership of voting
securities, by contract, or otherwise. 1.2 “Board” means the Board of Directors
of the Company. 1.3 “Cause” means (a) Executive’s material breach of this
Agreement or any other written agreement between Executive and the Company or an
Affiliate or Executive’s breach of any policy or code of conduct established by
the Company or an Affiliate and applicable to Executive; (b) commission of an
act of gross negligence, willful misconduct, breach of fiduciary duty, fraud,
theft or embezzlement on the part of Executive; (c) commission by Executive of,
or conviction or indictment of Executive for, or plea of nolo contendere by
Executive to, any felony (or state law equivalent) or any crime involving moral
turpitude; (d) commission of any action that could cause Executive or the
Company to be in violation of the Illinois Video Gaming Act or rules established
by the Illinois Gaming Board, or that could cause the revocation or loss of any
other material gaming license; or (e) Executive’s willful failure or refusal,
other than due to Disability, to perform Executive’s obligations pursuant to
this Agreement or any other written agreement with the Company or an Affiliate,
as applicable, or to follow any lawful directive from the Company or any
Affiliate, as determined by the Company; provided, however, that if Executive’s
actions or omissions as set forth in clause (e) are of such a nature that the
Company determines they are curable by Executive, such actions or omissions must
remain uncured 30 days after the Company has provided Executive written notice
of the obligation to cure such actions or omissions.



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag002.jpg]
1.4 “Change in Control” means the occurrence of any of the following events: (a)
The consummation of an agreement to acquire or a tender offer for beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) by any “person” or “group”
(as defined in the Exchange Act), of 50% or more of either (i) the then
outstanding shares of stock (the “Outstanding Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(A), (B) and (C) of Section 1.4(c) below; (b) Individuals who constitute the
Incumbent Board cease for any reason to constitute at least a majority of the
Board. For purposes of the foregoing “Incumbent Board” means the portion of the
Board whose election or appointment by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board. (c) Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or an acquisition of assets of
another entity (a “Business Combination”), in each case, unless, following such
Business Combination, (A) the Outstanding Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination represent or are
converted into or exchanged for securities which represent or are convertible
into more than 50% of, respectively, the then outstanding shares of common stock
or common equity interests and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
other governing body, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company, or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
the entity resulting from such Business Combination) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock or common equity interests of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body of such entity to the extent that such ownership results solely
from ownership of the Company that existed prior to the Business Combination,
and (C) at least a majority of the members of the board of directors or similar
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or (d) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company. 1.5 “COBRA” means the Consolidated
Omnibus Reconciliation Act of 1985, as amended. 1.6 “Code” means the Internal
Revenue Code of 1986, as amended. 1.7 “Covered Termination” means (a) the
termination of Executive’s employment by the Company without Cause, or (b)
Executive’s termination of employment with the Company for Good Reason. A 2



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag003.jpg]
Covered Termination will not include a termination of Executive’s employment by
reason of Executive’s death or Disability, the termination of Executive’s
employment for Cause or Executive’s termination of his employment without Good
Reason. 1.8 “Disability” means a physical or mental sickness or any injury which
renders Executive incapable of performing the services required of him as an
Executive of the Company and which does or may be expected to continue for more
than six months during any 12-month period. In the event Executive shall be able
to perform his usual and customary duties on behalf of the Company following a
period of disability, and does so perform such duties or such other duties as
are prescribed by the Board for a period of three continuous months, any
subsequent period of disability shall be regarded as a new period of disability
for purposes of this Agreement. The Company and Executive shall determine the
existence of a Disability and the date upon which it occurred. In the event of a
dispute regarding whether or when a Disability occurred, the matter shall be
referred to a medical doctor selected by the Company and Executive. In the event
of their failure to agree upon such a medical doctor, the Company and Executive
shall each select a medical doctor who together shall select a third medical
doctor who shall make the determination. Such determination shall be conclusive
and binding upon the parties hereto. 1.9 “Good Reason” means Executive’s
resignation within 90 days after any of the following events, unless Executive
consents to the applicable event: (a) a material decrease in Executive’s base
salary, other than a reduction in annual base salary of less than 10% that is
implemented in connection with a contemporaneous reduction in annual base
salaries affecting other senior executives of the Company; (b) a material
decrease in (i) Executive’s then-current title or position, or (ii) authority or
areas of responsibility as are commensurate with Executive’s then-current title
or position; (c) a relocation of Executive’s principal work location to a
location more than 50 miles from Executive’s then-current principal location of
employment; or (d) a material breach by the Company or any Affiliate of this
Agreement or any material agreement between Executive and the Company or any
Affiliate. Notwithstanding the foregoing, any assertion by Executive of a
termination for Good Reason will not be effective unless and until Executive
has: (A) provided the Company or any Affiliate, within 60 days of Executive’s
knowledge of the occurrence of the facts and circumstances underlying the Good
Reason event, written notice stating with specificity the applicable facts and
circumstances underlying such Good Reason event; and (B) provided the Company or
any Affiliate with an opportunity to cure the same within 30 days after the
receipt of such notice. 1.10 “Person” shall mean any individual, natural person,
corporation (including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any company limited by shares, limited liability company or
joint stock company), incorporated or unincorporated association, governmental
authority, firm, society or other enterprise, organization or other entity of
any nature. ARTICLE II EMPLOYMENT BY THE COMPANY 2.1 Position and Duties.
Subject to the terms set forth herein, Executive will be employed as the
Company’s President, Gaming Operations and will report to the Company’s Chief
Executive Officer. Executive will perform such services as are consistent with
such position and such other duties as are assigned to Executive by the
Company’s Chief Executive Officer. During the term of Executive’s employment
with the Company, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business of
the Company. 2.2 Employment Policies. Executive’s employment relationship with
the Company will also be governed by the general employment policies and
practices of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this 3



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag004.jpg]
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement will control. 2.3 Term. The term of
Executive’s employment hereunder shall commence as of the Effective Date and
shall end on the third anniversary thereof; provided that such term shall
earlier terminate upon a termination of Executive’s employment as set forth in
Section 4.1. Executive acknowledges and agrees that there is no assurance that
this Agreement will be renewed or extended beyond the third anniversary of the
Effective Date, and neither Executive nor the Company has any obligation to
renew or extend this Agreement or any right to require any such renewal or
extension, and a failure to renew or extend this Agreement shall not entitle
Executive or the Company to any additional compensation. Notwithstanding the
foregoing, Executive’s employment hereunder is contingent upon satisfactory
completion of all background checks, successful drug screen pursuant to Company
policy and licensing requirements as defined and regulated by the Illinois
Gaming Board. ARTICLE III COMPENSATION 3.1 Base Salary. As of the Effective
Date, Executive will receive for services to be rendered hereunder an annual
base salary of $400,000, payable in accordance with the Company’s standard
payroll practices. Executive’s base salary will be subject to review from time
to time in the sole discretion of the Board. 3.2 Annual Bonus. Executive will be
eligible to receive an annual performance bonus with a target amount of 50% of
Executive’s base salary (the “Annual Bonus”). Annual Bonus payments will be
determined in the discretion of the Board and will be subject to achievement of
any applicable performance milestones or other terms and conditions determined
by the Board. The Annual Bonus will be payable as soon as practicable following
the end of the calendar year to which the bonus relates, subject to Executive’s
continued employment on the payment date. 3.3 Long-Term Incentive Compensation.
As soon as practicable following the Effective Date and subject to the approval
of the Board or the compensation committee thereof, the Company will grant
Executive an option to purchase 266,982 shares of the Company’s common stock
(the “Option”), pursuant to the terms of the Company’s Long Term Incentive Plan
(the “Plan”) and the stock option agreement governing the Option. The Option
will have an exercise price equal to the fair market value of the Company’s
common stock on the date of grant and will vest over a five-year period, with
25% of the total number of shares subject to the Option vesting on the second
anniversary of the grant date (the “First Vesting Date”) and the remainder
vesting in 12 equal quarterly installments on each 3-month anniversary of the
First Vesting Date thereafter. Vesting will be contingent on the Executive’s
continued service with the Company on each applicable vesting date, except as
otherwise set forth in the stock option agreement governing the Option. In
addition, as soon as practicable following the Effective Date and subject to the
approval of the Board or the compensation committee thereof, the Company will
grant Executive a restricted stock unit (the “RSU”) representing the opportunity
to acquire 177,990 shares of the Company’s common stock, pursuant to the terms
of the Plan and the restricted stock unit agreement governing the RSU. The RSU
will vest over a five-year period, with 25% of the total number of shares
subject to the RSU vesting on the First Vesting Date and the remainder vesting
in 12 equal quarterly installments on each 3-month anniversary of the First
Vesting Date thereafter. Vesting will be contingent on the Executive’s service
with the Company on each applicable vesting date, except as otherwise set forth
in the restricted stock unit agreement governing the RSU. 4



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag005.jpg]
Executive acknowledges that the foregoing grants of the Option and the RSU
constitute and satisfy the Company’s obligations in respect of the “initial
equity grant” contemplated in the offer letter between Executive and the Company
dated as of January 29, 2020 (the “Offer Letter”). In addition, Executive will
be eligible to receive additional grants of stock options and/or RSUs on an
annual basis in accordance with the Company’s annual grants to similarly
situated senior executives, if any, with a target grant date value of 150% of
Executive’s annual base salary. Such grants, if any, will be made in the Board’s
sole discretion. 3.4 Company Benefits. Executive will be eligible to continue to
participate in the employee benefit plans and arrangements established by the
Company (“Employee Benefit Plans”), including a company phone to use in the
furtherance of Executive’s duties to the Company, each in accordance with the
terms and conditions of such plans as in effect from time to time. Executive
will be eligible to accrue up to twenty- five days of paid time off (“PTO”) per
calendar year, at a rate of 0.9615 days per pay period. PTO will be used no more
than one week at a time unless otherwise approved by the Company’s Chief
Executive Officer, and no more than forty hours of PTO may rollover from any
calendar year to the next. The Company reserves the right to amend or terminate
any Employee Benefit Plan at any time in its sole discretion, subject to the
terms of such Employee Benefit Plan and applicable laws. 3.5 Expenses. The
Company will reimburse Executive for all reasonable and necessary expenses
incurred by Executive in connection with the Company’s business, provided that
the expenses are properly documented and accounted for in accordance with the
Company’s policies as may be in effect from time to time. 3.6 Relocation
Assistance. The Company will reimburse Executive for the actual reasonable
travel and transitional housing expenses Executive incurs and submits in writing
to the Company in connection with the relocation of Executive and Executive’s
family to St. Louis, Missouri. In addition, the Company will reimburse Executive
up to an additional $75,000 for any other actual reasonable expenses Executive
incurs and submits in writing to the Company in connection with such relocation.
All relocation expense reimbursements pursuant to this Section 3.6 must be
accompanied by a receipt and submitted in accordance with the Company’s expense
reimbursement policy. ARTICLE IV TERMINATION 4.1 Termination of Employment.
Executive’s employment with the Company hereunder may be terminated by the
Company or Executive, as applicable, without any breach of this Agreement under
the following circumstances: (a) the Company may terminate Executive’s
employment with or without Cause at any time; (b) Executive may resign for Good
Reason or without Good Reason at any time; and (c) Executive’s employment shall
terminate automatically upon Executive’s death or, subject to a determination by
the Board, upon Executive’s Disability. Any termination of Executive’s
employment by the Company or by Executive under this Article 4 (other than in
the case of Executive’s death) shall be communicated by a written notice to the
other party hereto and shall be effective on the date on which such notice is
given unless otherwise indicated (and subject to the notice and cure periods
required in the event a termination for Cause or a resignation for Good Reason).
4.2 Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates.
Notwithstanding the foregoing, in the event that, following Executive’s
termination of employment, Executive continues to provide services to the
Company as a consultant or member of the 5



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag006.jpg]
Board, Executive may continue to serve in such offices and directorships as then
mutually agreed upon between Executive and the Company. ARTICLE V SEVERANCE
PAYMENTS AND BENEFITS 5.1 General. Upon a termination of Executive’s employment
for any reason, Executive (or his estate) shall be entitled to receive
Executive’s accrued but unpaid base salary or wages, accrued vacation pay,
unreimbursed business expenses for which proper documentation is provided, and
other vested amounts and benefits earned by (but not yet paid to) or owed to
Executive under any applicable Employee Benefit Plan of the Company through and
including the date of termination of Executive’s employment (the “Accrued
Benefits”). 5.2 Covered Termination. If Executive experiences a Covered
Termination, Executive will be entitled to receive Executive’s Accrued Benefits
and, subject to the requirements of Section 5.3, will be entitled to receive the
following payments and benefits: (a) Cash Severance. Executive will be entitled
to receive an amount equal to the sum of (i) the aggregate base salary and (ii)
the Annual Bonus payments, if any, received by Executive during the 12- month
period ending on the date of the Covered Termination, payable over a 12-month
period in substantially equal installments in accordance with the Company’s
normal payroll policies, less applicable withholdings, with such installments to
commence in the first payroll period immediately following the date the Release
(as defined below) becomes effective and non-revocable (so long as such Release
becomes effective on or before the 60th day following the date of such Covered
Termination). (b) Continued Healthcare. If Executive elects to receive continued
healthcare coverage pursuant to the provisions of COBRA, the Company will
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earliest to occur of (i) the 12-month
anniversary of the Covered Termination and (ii) the first date on which
Executive and Executive’s covered dependents become eligible for substantially
comparable healthcare coverage under another employer’s plans; provided that as
soon as administratively practicable following the date the Release effective
and non-revocable (so long as such Release becomes effective on or before the
60th day following date of such Covered Termination), the Company will pay to
Executive a cash lump-sum payment equal to the monthly premiums that would have
been paid on behalf of Executive had such payments commenced on the date of the
Covered Termination. Notwithstanding the foregoing, the Company may elect at any
time that, in lieu of paying or reimbursing such premiums, the Company will
instead provide Executive with a monthly or lump sum cash payment equal to the
amount the Company would have otherwise paid pursuant to this Section 5.2(b),
less applicable tax withholdings. 5.3 Release. Executive will not be eligible
for the severance payment and benefits described in Section 5.2 unless (i)
Executive has executed and deliver to the Company a general release of all
claims that Executive may have against the Company (or its successor) or Persons
affiliated with the Company (or its successor) in a form acceptable to the
Company (the “Release”), and such Release becomes effective on or before the
60th day following date of the Covered Termination and (ii) Executive has not
revoked or breached the provisions of such Release or breached the provisions of
Section 6. In the event that Executive does not execute such deliver such
Release, such Release does not become effective and irrevocable within such
period or Executive revokes or breaches the provisions of such Release or
breaches the provisions of Section 6, he (A) will be deemed to have voluntarily
resigned his employment hereunder without Good Reason and (B) will not be
entitled to the payments or benefits described in Section 5.2. 6



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag007.jpg]
5.4 Section 280G; Limitation on Payments. Notwithstanding anything in this
Agreement to the contrary, if any payment or distribution to Executive pursuant
to this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will either be delivered in full or delivered
as to such lesser extent as would result in no portion of such Payment being
subject to the Excise Tax, whichever of the foregoing amounts, after taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis of the largest
payment, notwithstanding that all or some portion of the Payment may be taxable
under Section 4999 of the Code. The accounting firm engaged by the Company for
general audit purposes as of the date prior to the effective date of the Change
in Control, or such other Person as determined in good faith by the Company,
will perform the foregoing calculations and the Company will bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder. Any good faith determinations of the accounting firm made pursuant to
this Section 5.4 will be final, binding and conclusive upon all parties. Any
reduction in payments and/or benefits pursuant to the foregoing will occur in
the following order (i) reduction of cash payments; (ii) cancellation of
accelerated vesting of equity awards other than stock options, if any; (iii)
cancellation of accelerated vesting of stock options, and (iv) reduction of
other benefits payable to Executive. ARTICLE VI COVENANTS 6.1 Outside
Activities. During Executive’s term of employment, Executive will not engage in
any other employment, occupation or business enterprise without the prior
written consent of the Board; provided that it is understood that Executive may
serve as a member of the board of directors of one for- profit company, with the
prior written consent of the Board. Notwithstanding the foregoing, Executive may
engage in civil and not-for-profit activities, and/or maintain passive
investments, in each case so long as such activities do not materially interfere
or conflict with the performance of Executive’s duties or the Company’s gaming
licenses, as determined in the sole discretion of the Board. 6.2 Conflict of
Interest; Non-Competition. During the term of Executive’s employment by the
Company and for a period of one-year following Executive’s termination of
service for any reason, Executive will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
Person known by Executive to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that Executive may own, as a passive investor,
securities of any competitor corporation, so long as Executive’s direct holdings
in any such corporation do not in the aggregate constitute more than 1% of the
voting stock of such corporation. 6.3 Non-Solicitation. During the term of
Executive’s employment and for a period of one-year following Executive’s
termination of employment for any reason, Executive shall not (a) solicit,
divert or take away any of the Company’s customers, suppliers or accounts; or
(b) divert, take away, hire, solicit or seek to induce employment of any person
who is then an employee of the Company; provided, however, that a general
advertisement to which an employee of the Company responds shall not on its own
result in a breach of this Section 6.3. 6.4 Confidential and Proprietary
Information. Except as Executive reasonably and in good faith determines to be
required in the faithful performance of Executive’s duties hereunder, Executive
shall, during the term of his employment and following his termination of
service for any reason, maintain in confidence and shall not directly or
indirectly, use, disseminate, disclose or publish, for Executive’s benefit or
the benefit of any other Person, any confidential or proprietary information or
trade secrets of or relating 7



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag008.jpg]
to the Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any Person, any document, record,
notebook, computer program or similar repository of or containing any such
Proprietary Information. Executive’s obligation to maintain and not use,
disseminate, disclose or publish, for Executive’s benefit or the benefit of any
other Person, any Proprietary Information after Executive’s termination of
service will continue so long as such Proprietary Information is not, or has not
by legitimate means become, generally known and in the public domain (other than
by means of Executive’s direct or indirect disclosure of such Proprietary
Information) and continues to be maintained as Proprietary Information by the
Company. For the avoidance of doubt, nothing in this Agreement will be construed
to prohibit Executive from filing a charge or complaint, participating or
cooperating with, or receiving an award for any information provided to any
governmental agency or entity, including but not limited to the Equal Employment
Opportunity Commission, the Department of Justice, the Securities and Exchange
Commission, or any other federal, state or local government agency or
commission. 6.5 Work Product. Executive acknowledges and agrees that any
copyrightable works prepared by Executive within the scope of his employment
will be “works made for hire” under the Copyright Act and that the Company will
be considered the author and owner of such copyrightable works. Executive
further agrees that all inventions, improvements, designs, original works of
authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works, confidential information and trade secrets
(“Inventions”) made, created, conceived or first reduced to practice during the
period of Executive’s employment, whether or not in the course of Executive’s
employment, and whether or not patentable, copyrightable or protectable as trade
secrets, and that (a) are developed using equipment, supplies, facilities or
trade secrets of the Company; (b) result from work performed by Executive for
the Company; or (iii) relate to the Company’s business or actual or demonstrably
anticipated research or development (the “Assigned Inventions”), will be the
sole and exclusive property of the Company. Executive shall execute any and all
documents and shall provide such assistance necessary either to evidence or
register the assignment of these rights. 6.6 Cooperation. Executive agrees to
reasonably cooperate with the Company during the term of his employment
hereunder and thereafter, at the Company sole expense relating to any travel or
other out-of- pocket expenses incurred, in connection with any governmental,
regulatory, commercial, private or other investigations, arbitrations,
litigations or similar matters that may arise during the term of his employment
hereunder, or in any way relate to events that occurred during term of his
employment hereunder, until such investigations, arbitrations, litigations or
similar matters are completely resolved. ARTICLE VII GENERAL PROVISIONS 7.1
Indemnification. The Company shall indemnify and hold harmless Executive, to the
maximum extent permitted by applicable law, against all costs, charges,
expenses, claims and judgments incurred or sustained by Executive in connection
with any action, suit or proceeding to which Executive may be made a party by
reason of being, or agreeing to be, an officer, director or employee of the
Company or any subsidiary or affiliate of the Company. The Company shall provide
directors and officers insurance for Executive in reasonable amounts. The Board
shall determine, in its sole discretion, the availability of insurance upon
reasonable terms and the amount of such insurance coverage. 8



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag009.jpg]
7.2 Tax Matters. (a) Section 409A. It is intended that any right to receive
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments for purposes of Section 409A
of the Code. It is further intended that all payments and benefits hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A of the Code (and any state law of similar effect) provided under
Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”) and are
otherwise exempt from or comply with Section 409A of the Code. Accordingly, to
the maximum extent permitted, this Agreement will be interpreted in accordance
with such intent. To the extent necessary to comply with Section 409A of the
Code, if the designated payment period for any payment under this Agreement
begins in one taxable year and ends in the next taxable year, the payment will
commence or otherwise be made in the later taxable year. For purposes of Section
409A of the Code, if the Company determines that Executive is a “specified
employee” under Section 409A(a)(2)(B)(i) of the Code at the time of Executive’s
separation from service, then to the extent delayed commencement of any portion
of the payments or benefits to which Executive is entitled pursuant to this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion will not be provided until the
earlier (i) the expiration of the six-month period measured from Executive’s
separation from service or (ii) the date of Executive’s death. As soon as
administratively practicable following the expiration of the applicable Section
409A(2)(B)(i) period, all payments deferred pursuant to the preceding sentence
will be paid in a lump-sum to Executive and any remaining payments due pursuant
to this Agreement will be paid as otherwise provided herein. (b) Expense
Reimbursement. To the extent that any reimbursements payable to Executive
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, such reimbursement will be paid to Executive no later than December 31st
of the year following the year in which such expense was incurred. The amount of
expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit. (c) Withholding. All amounts and benefits payable under this Agreement
are subject to deduction and withholding to the extent required by applicable
law. 7.3 At-Will Employment. Executive’s employment relationship with the
Company is at-will. Either Executive or the Company may terminate Executive’s
employment or service at any time for any or no reason, with or without cause.
7.4 Compensation Recoupment. All amounts payable to Executive pursuant to this
Agreement shall be subject to recoupment pursuant to any compensation recoupment
policy that is applicable generally to executive officers of the Company and in
effect from time to time. 7.5 Notice. Any notices provided hereunder must be in
writing and shall be deemed effective upon the earlier of personal delivery
(including personal delivery by facsimile) or the third day after mailing by
first class mail, to the Company at its primary office location and to Executive
at Executive’s address as listed on the Company payroll. 7.6 Severability.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid or unenforceable provisions had never been contained herein.
9



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag010.jpg]
7.7 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Illinois without regard to the conflicts of law provisions. 7.8 Dispute
Resolution; Arbitration. Unless otherwise prohibited by law or specified below,
all disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation will be resolved solely and exclusively by final and binding
arbitration in Cook County, Illinois through Judicial Arbitration and Mediation
Services/Endispute (“JAMS”) before a single neutral arbitrator, in accordance
with the JAMS employment arbitration rules then in effect. THE PARTIES HEREBY
WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS.
The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. The arbitrator will issue a
written decision that contains the essential findings and conclusions on which
the decision is based. 7.9 Entire Agreement. This Agreement constitutes the
entire agreement between Executive and the Company with respect to the subject
matter hereof, and supersedes all prior or contemporaneous offers, negotiations
and agreements, whether written or oral, relating to such subject matter,
including the Offer Letter. This Agreement is entered into without reliance on
any promise or representation other than those expressly contained herein or
therein and may not be modified or amended except in a writing signed by an
officer of the Company and Executive. (Signature Page Follows) 10



--------------------------------------------------------------------------------



 
[accelrhammeremploymentag011.jpg]
DerekHarmer GeneralCounselandSecretary



--------------------------------------------------------------------------------



 